NOT RECOMMENDED FOR PUBLICATION
                               File Name: 20a0718n.06

                                        Case No. 20-5519

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                                                                 FILED
                                                                            Dec 28, 2020
SARAH ANN COCHRAN, on behalf of                     )
Dennis Cochran,                                     )                   DEBORAH S. HUNT, Clerk
                                                    )
       Plaintiff-Appellant,                         )      ON APPEAL FROM THE UNITED
                                                    )      STATES DISTRICT COURT FOR
v.                                                  )      THE EASTERN DISTRICT OF
                                                    )      KENTUCKY
COMMISSIONER OF SOCIAL SECURITY,                    )
                                                    )
       Defendant-Appellee.                          )
                                                    )


BEFORE: ROGERS, DONALD, and BUSH, Circuit Judges.

       BERNICE BOUIE DONALD, Circuit Judge. Plaintiff-Appellant Sarah Cochran’s

lawsuit against the Social Security Administration was remanded for further proceedings. Cochran

subsequently petitioned for an award of attorney fees that represented an hourly rate that

exceeded the statutory maximum pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C.

§ 2412(d). The district court found that the evidence Cochran presented in support of her request

did not demonstrate that an increased rate was warranted. For the reasons stated below, we

AFFIRM the district court’s judgment.

                                               I.

       Cochran sought review of the Commissioner of Social Security’s denial of her deceased

husband’s disability insurance benefits, and consequently filed suit in the Eastern District of

Kentucky. Months after she initiated the lawsuit, the Commissioner filed a motion to have the
Case No. 20-5519, Cochran v. Comm’r of Soc. Sec.


case remanded for further administrative proceedings pursuant to sentence four of 42 U.S.C.

§ 405(g). The district court granted the Commissioner’s motion, and Cochran thereafter petitioned

for attorney fees under the EAJA.1

         Cochran alleged that she was eligible to recover $4,371.86, which constituted an award of

$195.93 per hour—an upward adjustment from the EAJA’s statutorily capped $125 per hour rate.

See 28 U.S.C. § 2412(d)(2)(A). In support of her requested award, Cochran submitted an affidavit,

contending that the district court should approve the enhanced per hour rate due to the cost of

living increase in the Eastern District of Kentucky, as demonstrated by the Bureau of Labor

Statistics’ Consumer Price Index (“CPI”) for the Midwest. Although the Commissioner did not

object to Cochran’s receiving attorney fees, the Commissioner did take issue with the

reasonableness of the rate proposed by Cochran.

         The district court granted Cochran’s motion in part, ruling that Cochran was entitled to

attorney fees, but only at the statutory maximum hourly rate. The district court determined that

Cochran did not present sufficient evidence proving that it was justifiable to award her attorney

fees that exceeded the EAJA’s capped amount. Cochran’s timely appeal followed.

                                                         II.

         We review a district court’s award of attorney fees for an abuse of discretion. Bryant v.

Comm’r of Soc. Sec., 578 F.3d 443, 445 (6th Cir. 2009). The Court will find that an abuse of

discretion has occurred when the district court has “relie[d] on clearly erroneous findings of fact,

when it improperly applies the law, or uses an erroneous legal standard.” Coursey v. Comm’r of




         1
           The Commissioner does not challenge the district court’s finding that Cochran was rightly permitted to seek
attorney fees as a “prevailing party” under 28 U.S.C. § 2412(d)(1); therefore, the Court will not address the district
court’s determination as to that issue.

                                                        -2-
Case No. 20-5519, Cochran v. Comm’r of Soc. Sec.


Soc. Sec., 843 F.3d 1095, 1097 (6th Cir. 2016) (quoting Glenn v. Comm’r of Soc. Sec., 763 F.3d

494, 497 (6th Cir. 2014)).

        According to the EAJA:

        [A] court shall award to a prevailing party other than the United States fees and
        other expenses . . . incurred by that party in any civil action (other than cases
        sounding in tort), including proceedings for judicial review of agency action,
        brought by or against the United States in any court having jurisdiction of that
        action, unless the court finds that the position of the United States was substantially
        justified or that special circumstances make an award unjust.

28 U.S.C. § 2412(d)(1)(A). The “fees and other expenses” mentioned in the EAJA include

“reasonable attorney fees.”       Id. § 2412(d)(2)(A) (emphasis added).          With regard to the

reasonableness of attorney fees, the EAJA clarifies that the amount of fees is based on the

prevailing market rate, and “attorney fees shall not be awarded in excess of $125 per hour unless

the court determines that an increase in the cost of living or a special factor . . . justifies a higher

fee.” Id. The burden is on the plaintiff to “produc[e] appropriate evidence to support the requested

increase.” Bryant, 578 F.3d at 450 (citing Blum v. Stenson, 465 U.S. 886, 898 (1984)).

        Cochran argues that because one court in the Eastern District of Kentucky awarded attorney

fees that were greater than $125 per hour, she has met her burden of proving that the district court

abused its discretion by partly denying her motion for attorney fees. However, Cochran’s assertion

is misplaced, and the case she relies on, Stephens v. Astrue, No. 09-55-JBC, 2011 WL 2446451

(E.D. Ky. June 17, 2011), is distinguishable from her case for several reasons. In Stephens, the

court reasoned that its decision to award attorney fees at a heightened rate was appropriate because

the prevailing party submitted documents showing that in the market of Cincinnati, Ohio, the

increased rate was “within the normal range for the Cincinnati community.” Id. at *1. Cochran

tries to convince the Court that the relevant market under the EAJA is the entire district court in




                                                 -3-
Case No. 20-5519, Cochran v. Comm’r of Soc. Sec.


which a prevailing party files her complaint—which would make her case analogous to Stephens.

But we do not define the relevant market in such an expansive manner.

         When assessing the reasonableness of issued attorney fees, we evaluate the prevailing

market rate in the prevailing party’s local community. See Coursey, 843 F.3d at 1098. And as we

have held in similar contexts, “the court should deem the ‘relevant community’ for fee purposes

to constitute the legal community within that court’s territorial jurisdiction; thus the ‘prevailing

market rate’ is that rate which lawyers of comparable skill and experience can reasonably expect

to command within the venue of the court of record.” Adcock-Ladd v. Sec’y of Treasury, 227 F.3d

343, 350 (6th Cir. 2000) (emphasis added). As the district court correctly noted, since Cochran

brought her suit forward in the Eastern District of Kentucky’s Central Division at Frankfort,

Cochran’s local community is therefore Frankfort, Kentucky. See Clark v. Comm’r of Soc. Sec.,

849 F.3d 647, 653 (6th Cir. 2016) (referring to Bowling Green, Kentucky as the prevailing party’s

local community—as opposed to the Western District of Kentucky—when performing the same

analysis). Because Cochran’s relevant market is Frankfort, not Cincinnati, Stephens is factually

inapposite.

         Moreover, if the Court were to adopt Cochran’s argument that we should consider all

decisions from the Eastern District of Kentucky in which a court increased rates of attorney fees,

it still would not lead the Court to conclude that the district court abused its discretion. Stephens

is the only case from the Eastern District of Kentucky that Cochran cites where a court found that

an enhanced fee was warranted.2 One case out of many hardly shows the prevailing market rate.



         2
           Cochran recognizes that there are plenty of recent cases where courts in the Eastern District of Kentucky
have rejected requests for attorney fees representing higher rates—making Stephens an outlier case, and only further
confirming that there was no abuse of discretion by the district court in the present case. See Lay v. Astrue, No. 10-
346-DLB, 2012 WL 5988822, at *5 (E.D. Ky. Nov. 29, 2012); Hall v. Colvin, No. 5:13-CV-20-JMH, 2015 WL
1585081, at *4 (E.D. Ky. Apr. 9, 2015); Justice v. Colvin, No. CIV.A. 5:14-286-DCR, 2015 WL 4529118, at *2 (E.D.
Ky. July 27, 2015); Taylor v. Berryhill, No. 7:18-CV-071-JMH, 2019 WL 3068449, at *3 (E.D. Ky. July 12, 2019).

                                                        -4-
Case No. 20-5519, Cochran v. Comm’r of Soc. Sec.


And, in Stephens, the prevailing party submitted a substantial amount of evidence to the court to

indicate what the prevailing market rate in Cincinnati was at that time. Stephens, 2011 WL

2446451 at *1. In contrast, aside from offering Stephens itself, Cochran offered the district court

only the CPI for the entire Midwest to consider as evidence to support her contention that the

hourly rate in her prevailing market surpasses the statutory maximum. The evidence put forward

by Cochran, by itself, could not justify an attorney fees award above the statutory cap. See

Coursey, 843 F.3d at 1098 (“The CPI alone is insufficient because, although it addresses the cost-

of-living factor to overcome the statutory cap, it does nothing to show whether the prevailing rate

in the relevant community is higher than $125 per hour.”). Therefore, even if the Court were to

subscribe to Cochran’s logic, it would be of no consequence to our analysis.

       Cochran also makes two other arguments—neither of which is particularly persuasive.

First, Cochran argues that the district court neglected to provide an explanation for disregarding

the evidence that she set forth. As we clarified above, Cochran presented the district court with

the CPI and the Stephens case to demonstrate that she was entitled to an award that was above the

EAJA’s maximum hourly rate. The district court specifically stated that this evidence was not

sufficient for a finding that the rate in her community was greater than the statutory cap. See id.

This argument therefore lacks merit. Second, Cochran contends that the district court relied on

inapplicable law by citing Paschal v. Flagstar Bank, 297 F.3d 431 (6th Cir. 2002), because that

case concerned attorney fees pursuant to the Fair Housing Act. However, the district court referred

to Paschal only briefly, and pointedly for the proposition that attorney fees must be reasonable.

Thus, this argument also fails.

                                               III.

       For the foregoing reasons, we AFFIRM the district court’s judgment.



                                               -5-